Per Curiam;
The premises in question are located on the southerly side of Westchester avenue, and the award was $12,500 for fee damage and $2,250 for rental damage. The structure at the point in question is of the usual elevated type. Each of the lots has a frontage of 27 feet by an average depth of about 125 feet. The buildings are three five-story apartment houses.
Two experts only were called to testify to value. The appellant’s expert testified to a depreciation in fee value of $32,500, and to a correspondingly large rental damage. The city’s expert testified that the fee damage was $18,625.11. The fee value he placed upon the three lots of land made the second worth less than $500 more than the first, and the third $490 more than the second, or a difference of less than $1,000 between the first and third. The value of each of the three houses was practically the same. In other words, the testimony of the city’s witness shows unquestionably that he regarded the three houses and lots as practically of equal value, and he did not attempt to assign to one any greater or less damage than to the other. Nor did their situation warrant any such difference. Taking the fee depreciation testified to by the city’s expert, $18,625.11, and dividing it by three, shows that the award of the commissioners was practically two-thirds of the amount the expert for the city testified was the fee damage suffered by the three houses. The appellant argued and we think properly, that this fairly gives rise to a presumption of *773clerical error, or that by some mistake the commissioners gave the appellant only two-thirds of what he was clearly entitled to, based upon the city’s testimony. But whether there was any such clerical mistake or not, we think, unless the testimony most favorable to the city is to be wholly disregarded, that the commissioners manifestly awarded appellant too small a sum for fee damage. The same expert for the city testified that the rental damage was $51 per month per house, or $153 for the three houses, equalling $1,836 per year; also that he adopted the ratio of nine and eighty-one one-hundredths per cent of rental value to fee value. Applying that to his testimony on fee damage confirms the conclusion that the fee damage was the same as to all three houses.
The order, so far as appealed from, is reversed, with ten dol- ■ lars costs and disbursements, and the proceedings remitted to the commissioners to make a new award in accordance with this opinion.
Present—Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ.
Order reversed, with ten dollars costs and disbursements, and proceedings remitted as stated in opinion. Order to be settled on notice.